
	

113 S2541 IS: Competitive Service Act of 2014
U.S. Senate
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2541
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2014
			Mr. Tester (for himself and Mr. Begich) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To allow additional appointing authorities to select individuals from competitive service
			 certificates.
	
	
		1.Short title
			This Act may be cited as the
		  Competitive Service Act of 2014.
		2.Additional appointing authorities for competitive service(a)In generalSection 3317 of title 5, United States Code, is amended by adding at end the
			 following:(c)Other appointing authorities(1)In generalDuring the 240-day period beginning on the date of issuance of a certificate of eligibles under
			 subsection (a),
			 an appointing authority other than the appointing authority requesting the
			 certificate may select an individual
			 from that certificate in accordance with paragraph (2) for an appointment
			 to a position that is—(A)in the same occupational series as the position for which the certification of eligibles was issued
			 (in this subsection referred to as the original position); and(B)at a similar grade level as the original position.(2)RequirementsThe selection of an individual under paragraph (1)—(A)shall be made in accordance with this subchapter; and(B)may be made without any additional posting under section 3327.(3)ApplicabilityAn appointing authority requesting  a certificate of eligibles may share the certificate with
			 another appointing authority only if the announcement of the original
			 position provided notice that the resulting list of eligible candidates
			 may be used by another appointing authority.(4)Collective bargaining obligationsNothing in this subsection limits any collective bargaining obligation of an agency under chapter
			 71..(b)RegulationsNot later than 1 year after the date of enactment of this Act, the Director of the Office of
			 Personnel Management shall issue regulations to carry out the amendment
			 made by subsection (a).
			
